Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

                                                                   DETAILED ACTION

1. This action is response to application filed on 01/04/2021. Claims 1-20 are pending.                      

                                  Response to arguments
2. The previous Double Patenting Rejection as being unpatentable over claim 9 of U.S. Patent No. U.S. 10,666,523 is withdrawn responding to filing of a terminal disclaimer.
3. The previous Double Patenting Rejection as being unpatentable over claim 1 of U.S. Patent No. U.S. 10142392 is withdrawn responding to the arguments are persuasive.
4. For claim 1 and claim 10, Applicant arguments “Dispensa’s multifactor authentication process begins with the client computing device sending, to the server, the first authentication request, and later, in response, the server sends, to the client computing device, the second authentication request. By contrast, claim 1 recites “sending, by a server ... to a computing device . . . first data” and “receiving, by the server, from the computing device” (the Remark, page 8, lines 4-12). 
a server as claimed, and “authentication server” of Dispensa’s is modified into a computing device as claimed, then this Dispensa’s teaching clearly read on claimed limitations “sending, by a server, to a computing device via a first channel associated with a first channel type, first data; receiving, by the server, from the computing device, and via a second channel associated with a second channel type, second data associated with the first data.” Therefore the rejection to claims 1 and claim 10 35 USC § 103 is retained.
      Reasons for Allowance
5. With respect to claim 16, which constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole.
 to Dispensa (hereinafter “Dispensa'7268")) does not disclose, with respect to claim 16, first data comprising configuration data associated with the premises management system as claimed.  Rather, Dispensa'7268 simply teaches communications between an authentication server and a client computing device are supported by different communication channels. A first communication sent from the client computing device to the authentication server over first communication channel. Then the second communication responding to the first communication sent from the authentication server to the client computing device over the second communication channel (see Dispensa [0079]).  Accordingly, claims 16-20 are allowed.
                                       Allowable Subject Matter
6.  Claims 5-8, 13-15 are objected to as being dependent upon a rejected base claim, but they would be allowable if rewritten in independent form including all of the limitations of the base claim(s) and any intervening claims.
                    
                 Claim rejections-35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naidoo et al. (U.S. 20170103646) in view of Dispensa (U.S. 20120017268)
Regarding claim 1:
A method comprising:
sending first data, by a server located external to a premises, to a computing device associated with a premises management system located at the premises: (two-way communication between a remote monitoring client (a server) and a security gateway (a computing device). The remote monitoring client is located external to premises. The secure gateway located at premises and may act as a central communications and controller for premises, such as, cameras, audio stations, and various sensor (Naidoo: [0080]; [0019]-[0020]; [0037]-[0038]; [0040]-[0041]).
However, Naidoo does not explicitly teach sending, by a server, to a computing device via a first channel associated with a first channel type, first data.
In similar art, Dispensa teaches a client computing device sends an authentication request to an authentication server via first communication channel: (see. Dispensa [0079])

Thus, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention time was made to modify Dispensa’s ideas into Naidoo’s system in order to increase security of authentication system (see, Dispensa [0004]).
Regarding claim 9:
In addition to the rejection claim 1, Naidoo-Dispensa further teaches the computing device comprises at least one of a customer premises equipment (CPE) device, a security panel, a control panel, a controller, a gateway, or a touchscreen device: (the secure gateway (a computing device) located at premises and may act as a central communications and controller for premises, such as, cameras, audio stations, and various sensor: Naidoo: figure 1, item 115; [0038]; [0041]).
Regarding claim 10:
A system comprising:

However, Naidoo does not explicitly teach a server configured to send, to a computing device and via a first channel associated with a first channel type, first data.
In similar art, Dispensa teaches a client computing device sends an authentication request to an authentication server via first communication channel: (see. Dispensa [0079]);
the server configured to receive, from the computing device and via a second channel associated with a second channel type, second data associated with the first data: (if the first authentication process is successful, the client computing device receives a second authentication request from the authentication server. The second authentication request sent over a second communication channel: Dispensa, [0079]).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention time was made to modify Dispensa’s ideas into .
Claims 2-3, and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naidoo-Dispensa in view of Agrawal (U.S. 20070106547)
Regarding claim 2:
Naidoo-Dispensa discloses the invention substantially as disclosed in claim 1, but does not explicitly teach the first channel uses a first protocol and the second channel uses a second protocol.
In similar art, Agrawal teaches an In-home Assistant Service sends a booking request notification to an assistant. The booking request could be advantageously transmitted over any number of communications channels, such as, an instant message, an SMS message, an email, a phone call, a pager message or a fax. In response, the assistant can then sends a confirmation message back to the In-home Home Assistant Service, which could travel over a different communication channel (see, Agrawal [0026]).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention time was made to modify Agrawal’s ideas into Naidoo-Dispensa’s system in order to increase flexibility for booking services system (see, Agrawal [0004]).
Regarding claim 3:

Regarding claim 11:
Naidoo-Dispensa discloses the invention substantially as disclosed in claim 10, but does not explicitly teach the first channel uses a first protocol and the second channel uses a second protocol.
In similar art, Agrawal teaches an In-home Assistant Service sends a booking request notification to an assistant. The booking request could be advantageously transmitted over any number of communications channels, such as, an instant message, an SMS message, an email, a phone call, a pager message or a fax. In response, the assistant can then sends a confirmation message back to the In-home Home Assistant Service, which could travel over a different communication channel (see, Agrawal [0026]).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention time was made to modify Agrawal’s ideas into Naidoo-Dispensa’s system in order to increase flexibility for booking services system (see, Agrawal [0004]).
Regarding claim 12:
In addition to the rejection claim 11, Naidoo-Dispensa-Agrawal further teaches wherein the first protocol and the second protocol each comprise a different one of a reliable protocol, a connection-based protocol, an unreliable protocol, a non-connection-based protocol, or a short, message service (SMS) protocol: (number of communications channels, such as, an instant message, an SMS message, an email (a reliable protocol), a phone call, a pager message or a fax: Agrawal [0026]).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naidoo-Dispensa- Agrawal in view of Schranz (U.S. 20060244589)
Regarding claim 4:
In addition to the rejection claim 3, Naidoo-Dispensa-Agrawal further teaches at least one of the reliable protocol or the connection-based protocol comprises Transmission Control Protocol (TCP): (communications channels comprises an instant message, an SMS message, an email (Transmission Control Protocol (TCP), etc.: Agrawal [0026]).
However, Naidoo-Dispensa-Agrawal does not explicitly teach at least one of the unreliable protocol or the non-connection-based protocol comprises User Datagram Protocol (UDP).

Thus, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention time was made to modify Schranz’s ideas into Naidoo-Dispensa-Agrawal’s system in order to save resources and development time by implying Schranz’s ideas into Naidoo-Dispensa-Agrawal’s system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                            Conclusions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.